Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
1.	Claims 1-7, 9, 11-14, 16, and 18-20 are rejected under 35 U.S.C. 103 as unpatentable over US 2007/0137560 to Kim et al. (“Kim”) in view of US 2019/0392960 to Wellwood et al. (“Wellwood”).
	With regard to Claims 1-6, 16, and 18, Kim teaches a method of coating a substrate with nickel particles via cold spraying using nitrogen carrier gas (see ¶ [0066], Table 1).  According to Kim, it is known in the art to increase carrier gas velocity and heat in order to achieve desirable coating properties when using pure materials such as nickel absent preheating of said materials (see ¶¶ [0017]-[0022]).  Kim teaches a type 304 stainless steel substrate (see Table 1), but does not expressly teach coating storage containers.  Wellwood teaches provision of coatings via cold spraying on storage containers for nuclear material, including radioactive waste, fission products, used and/or unused fuel, fissile material, and combinations thereof.  The containers can comprise walls, the outer surfaces of which are coated.  The containers may also comprise outer closure lids, the surfaces of which are coated (see Abstract; ¶¶ [0054], [0058]).  It is further noted that Wellwood indicates type 304 stainless steel as a suitable substrate (see ¶ [0097]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed the method of Kim on the claimed types of storage containers as taught by Wellwood with a reasonable expectation of success in obtaining a storage container capable of storing nuclear waste materials.
With regard to Claim 7, particle sizes within the claimed range are employed (see Table 1).
With regard to Claim 9, Kim teaches coating thicknesses within the claimed range (see Table 2).
With regard to Claim 11, Kim teaches carrier gas pressures within the claimed range (see Table 1).
With regard to Claims 12-13 and 19-20, Kim teaches the claimed method using the claimed materials and parameters, thus the claimed properties are understood to derive therefrom.
With regard to Claim 14, Kim teaches blasting the substrate prior to coating (see ¶ [0068]).
2.	Claims 1-7, 9, 12-13, 16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by US 2019/0392960 to Wellwood et al. (“Wellwood”) in view of US 5,338,941 to M. Sappok (“Sappok”).
With regard to Claims 1-6, 16 and 18, Wellwood teaches a method of coating containers for storing nuclear material with compositions comprising austenitic nickel-chromium alloy content via cold spraying using nitrogen carrier gas (see Abstract; ¶¶ [0062], [0081]-[0082], [0086], [0097]).  Wellwood teaches provision of coatings on storage containers for nuclear material, including radioactive waste, fission products, used and/or unused fuel, fissile material, and combinations thereof.  The containers can comprise walls, the outer surfaces of which are coated.  The containers may also comprise outer closure lids, the surfaces of which are coated.  See Abstract; ¶¶ [0054], [0058].
Wellwood does not teach coating with particles consisting essentially of nickel as claimed.  Sappok is similarly directed to coatings suitable as barriers layers within the context of nuclear shielding materials, and teaches nickel as an alternative to nickel alloys and nickel-chromium austenitic alloys (see Abstract).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed particles consisting essentially of nickel in the method of Wellwood, as taught by Sappok, with a reasonable expectation of success since Sappok teaches the suitability of nickel as an alternative to the materials disclosed by Wellwood within the same field of endeavor.
	With regard to Claim 7, particle sizes within the claimed range are employed (see ¶ [0066]). 
With regard to Claim 9, Wellwood teaches coating thicknesses within the claimed range (see ¶ [0071]).
With regard to Claims 12-13 and 19-20, Wellwood in view of Sappok teaches the claimed method using the claimed materials and parameters, thus the claimed properties are understood to derive therefrom.  Wellwood expressly teaches that the coatings provide protection from CISCC (see Abstract; FIG. 1; ¶ [0009]).
3.	Claim 10is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Wellwood as applied to Claim 1, and further in view of US 2013/0153089 to Ajdelsztajn et al. (“Ajdelsztajn”).
	With regard to Claim 10, Kim does not teach the claimed gas temperature for cold spraying nickel particles.  Ajdelsztajn is similarly directed to cold spraying nickel-based materials, and teaches the suitability of nitrogen carrier gas at temperatures within the claimed range therefor (see Abstract; ¶ [0034]).  Ajdelsztajn also discloses that increasing carrier gas temperature can yield dense coating deposits (see Id.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed temperatures within the claimed range in the method of Kim, as taught by Ajdelsztajn, in order to improve coating density with a reasonable expectation of success.
4.	Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wellwood in view of Sappok as applied Claim 1, and further in view of Ajdelsztajn.
	With regard to Claim 10, Wellwood does not teach the claimed gas temperature for cold spraying nickel particles.  Ajdelsztajn is similarly directed to cold spraying nickel-based materials, and teaches the suitability of nitrogen carrier gas at temperatures within the claimed range therefor (see Abstract; ¶ [0034]).  Ajdelsztajn also discloses that increasing carrier gas temperature can yield dense coating deposits (see Id.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed temperatures within the claimed range in the method of Wellwood, as taught by Ajdelsztajn, in order to improve coating density with a reasonable expectation of success.
	With regard to Claim 14,  Wellwood does not expressly teach cleaning the substrate prior to coating.  Ajdelsztajn teaches cleaning and/or degreasing the surface to be coated prior to cold spraying (see ¶ [0035]).  To the extent that surface cleaning prior to coating would not have been implicitly obvious to those of ordinary skill in the art at the time the invention was filed, the disclosure of Ajdelsztajn renders such practice obvious for such purpose as improving coating-surface adhesion.
5.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Wellwood as applied Claim 1, and further in view of US 2015/0030379 to Lancaster-Larocque (“Lancaster-Larocque”).
	With regard to Claim 15, Kim does not teach sanding after coating.  Lancaster-Larocque is similarly directed to cold spraying techniques, and teaches conducting a sanding operation on cold sprayed coatings in order to improve cosmetic appearance (see Abstract; ¶ [0047]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have conducted sanding on the cold sprayed coatings of Kim in order to obtain improved aesthetics, as taught by Lancaster-Larocque.
6.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wellwood in view of Sappok as applied Claim 1, and further in view of Lancaster-Larocque.
	With regard to Claim 15, Wellwood does not teach sanding after coating.  Lancaster-Larocque is similarly directed to cold spraying techniques, and teaches conducting a sanding operation on cold sprayed coatings in order to improve cosmetic appearance (see Abstract; ¶ [0047]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have conducted sanding on the cold sprayed coatings of Wellwood in order to obtain improved aesthetics, as taught by Lancaster-Larocque.
Response to Arguments
	Applicant’s arguments filed 14 July 2022 have been fully considered but are not found persuasive.
	Applicant argues that Wellwood does not teach deposition of particles consisting essentially of nickel (see Response at Pgs. 5-6).  This argument is moot in view of the new grounds of rejection presented herein further in view of Sappok, which teaches usage of such particles as a suitable alternative to those disclosed by Wellwood.
Applicant argues that the preheating disclosure of Kim renders the reference inapplicable to the instant claims which preclude preheating the nickel particles prior to particle deposition (see Response at Pgs. 6-7).  While it is conceded that the disclosure of Kim is largely directed to a preheating technique contrary to the claimed invention, the in background discussion the reference nevertheless discloses that performing the deposition method without preheating is at least operable and therefore was known in the art at the time the invention was filed.
Applicant argues that Ajdelsztajn necessarily directs preheating of particles prior to deposition contrary to the claimed invention (see Response at Pg. 8).  This argument is deemed moot as Ajdelsztajn was relied-upon as teaching gas carrier temperature and composition with attendant advantages obvious to incorporate into the method of Wellwood.  One of ordinary skill in the art at the time the invention was filed would recognize such advantages and would not necessarily view additional process steps discussed by a single embodiment of Ajdelsztajn with regard to particle microstructure as required operations, particularly in view of the discussion of known techniques leveraging carrier gas velocity and temperature as outlined by Kim.
Accordingly, new grounds of rejection have been presented herein in response to the claims as amended.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736. The examiner can normally be reached 9:00 - 6:00 Eastern M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael P. Rodriguez/Primary Examiner, Art Unit 1715